F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                              JUN 13 2000
                                TENTH CIRCUIT
                           __________________________                    PATRICK FISHER
                                                                                  Clerk

 JOHN GREGORY LAMBROS,

          Petitioner-Appellant,

 v.                                                       No. 00-3118
                                                            (D. Kan.)
 J.W. BOOKER; U.S. BOARD OF                       (D.Ct. No. 98-CV-3148-RDR)
 PAROLE, U.S. Parole Commission,

          Respondents-Appellees.
                        ____________________________

                            ORDER AND JUDGMENT *


Before BRORBY, KELLY, and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




      *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      Appellant John Gregory Lambros, a federal inmate appearing pro se,

appeals the district court’s decision on his motion to alter and amend the

judgment dismissing his petition for a writ of habeas corpus filed pursuant to 28

U.S.C. § 2241. We affirm.



      Mr. Lambros initiated this action by filing a § 2241 petition, in which he

alleged government officials lacked jurisdiction or authority to extradite him from

Brazil on a parole violation warrant. The district court dismissed the petition,

concluding Mr. Lambros unsuccessfully raised the same issue concerning the

validity of his extradition in an earlier § 2241 petition, which the district court

denied.



      Following the district court’s order denying his § 2241 petition, Mr.

Lambros filed a motion to alter or amend the order on grounds his petition did not

constitute a successive petition because the earlier habeas action centered on

whether he could appeal the parole commission’s decision, and not on setting

aside the parole violation warrant. In ruling on Mr. Lambros’ motion, the district

court determined the abuse-of-the-writ doctrine prohibited consideration of Mr.

Lambros’ extradition claim because he failed to raise it, and therefore, defaulted

it, in the first federal habeas proceeding. As a result, the district court held that


                                           -2-
“[t]o the extent [Mr. Lambros’] distinction between his two habeas actions points

more to dismissal of the instant petition as an abuse of the writ rather than as a

successive petition, dismissal of the petition remains appropriate.” The district

court then granted Mr. Lambros’ motion to alter and amend the judgment “to

include discussion of the dismissal of the petition as an abuse of the writ, [and]

no other modification to the court’s decision to dismiss the petition is warranted.”

In other words, the district court effectively dismissed Mr. Lambros’ § 2241

petition for abuse of writ, rather than for filing a successive writ.



      Mr. Lambros now appeals the district court’s decision concerning its

disposition of his motion, and in essence, is appealing the court’s decision

denying his second § 2241 petition as an abusive writ under § 2244(a). We

review de novo the district court’s legal conclusions in dismissing a § 2241

habeas petition. Patterson v. Knowles, 162 F.3d 574, 575 (10th Cir. 1998). We

have held a second or subsequent § 2241 petition which raises a new claim, which

could have been raised in an earlier petition, should be dismissed as abusive

under § 2244(a), absent a showing of either cause and prejudice or a fundamental

miscarriage of justice. George v. Perrill, 62 F.3d 333, 334-35 (10th Cir. 1995). 1


      1
          Section 2244(a) is a gatekeeping provision which states:

      No circuit or district judge shall be required to entertain an application for a

                                            -3-
This showing is required of pro se petitioners like Mr. Lambros, just as it is

required of those represented by counsel. Id. at 335 (quoting Rodriguez v.

Maynard, 948 F.2d 684, 687 (10th Cir. 1991)).



       Applying these principles, our inquiry into the record reveals nothing to

show “cause” for Mr. Lambros’ failure to raise the extradition issue in his earlier

petition nor anything justifying a review of his petition under the “fundamental

miscarriage of justice” exception. While Mr. Lambros suggests “cause” exists for

omitting the extradition issue in his first petition, his abstract assertions are

patently void of facts sufficient to explain his default. 2 Accordingly, the district


       writ of habeas corpus to inquire into the detention of a person pursuant to a
       judgment of a court of the United States if it appears that the legality of
       such detention has been determined by a judge or court of the United States
       on a prior application for a writ of a habeas corpus, except as provided in
       section 2255.

28 U.S.C. § 2244(a). While § 2244(a) does not mention the abuse-of-the-writ doctrine,
the Supreme Court has determined § 2244(a) applies to abusive writs, including those
filed under § 2241. See George, 62 F.3d at 334-35.

       2
          Mr. Lambros asserts his omission in failing to raise the extradition issue resulted
from his “carelessness due to [a lack of legal] education and brain control implants placed
within him in Brazil that still control him.” In support, Mr. Lambros fancifully theorizes
that agents of the United States and Brazilian governments “implanted some sort of
electrodes into his body for the purpose of monitoring and controlling his actions via
radio telemetry.” While Mr. Lambros also discusses the merits of the extradition issue
and provides a procedural summary of his litigation, he offers no reasonable explanation
for his default.


                                             -4-
court did not err in denying Mr. Lambros’ § 2241 petition as an abuse of the writ.



      For these reasons, we AFFIRM the district court’s March 22, 2000 Order

granting Mr. Lambros’ motion to alter and amend the district court’s May 28,

1998 Order “to include the court’s discussion of the dismissal of the petition as an

abuse of the writ.”


                                      Entered by the Court:

                                      WADE BRORBY
                                      United States Circuit Judge




                                        -5-